|!ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM*.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to obey court orders to appear in a bankruptcy matter and attempted to practice law in Tennessee, contrary to the regulations of that jurisdiction. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Dele A. Adebamiji, Louisiana Bar Roll number 21417, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend one full day of Ethics School offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that ah costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *104days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.